DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The replacement abstract was received on September 14, 2021. This replacement is acceptable.
Allowable Subject Matter
Claims 1, 3, and 5-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the specific recitation of the structure of the duct module, with the front and rear panels being in continuous contact on three sides to form the flow path that is the duct, the three sides including the flow path forming protrusions and sealing surface, in combination with all other elements of the claim including the orientation and relative positioning of the duct relative to other elements of the refrigerator, is neither suggested nor disclosed by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763